Broyles, C. J.
1. Section 3 of the act of 1881, now embodied in section 1684 of the Civil Code of 1910 (requiring every practitioner of medicine to register in the office of the clerk of the superior court of the *616county wherein he resides and is practicing, in a book to be kept for the purpose, his name, residence, and place of birth, together with his authority for practicing medicine) was repealed by implication by the act of December 12, 1894 (Ga. L. 1894, p. 85). This act of 1894 was in turn repealed, either expressly or by implication, by the act of August 18, 1913 (Ga. L. 1913, p. 101), and after August 18, 1913, a physician licensed under the act of 1894 was not required to register in accordance with the provisions of the act of 1881, and a physician licensed under the act of 1894, who had caused his certificate to be recorded as required by that act, could recover for services rendered after August 18, 1913, although the record of his certificate had been made prior to August 18, 1913. Friedman v. Mizell, 164 Ga. 1 (137 S. E. 400), decided by the Supreme Court in answer to a question certified by this court.
Decided April 12, 1927.
Noah J. Stone, for plaintiff in error.
Kobak & Levy, Fuller & Bell, contra.
2. Under the above-stated ruling and the facts of this case, the plaintiff in the court below was entitled to recover for the services sued for, and the certiorari was property oveiTuled.

Judgment affirmed.

Luke and Bloodworth, JJ., concur.